Citation Nr: 1736222	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-36 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

2.  Entitlement to a rating in excess of 20 percent for left shoulder bursitis, effective January 20, 2009.  

3.  Entitlement to an extraschedular rating for left shoulder bursitis, effective January 20, 2009.  

4.  Entitlement to a compensable rating for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1981, April 1982 to April 1984, November 2001 to November 2002, and from March 2003 to November 2005.

This case has been before the Board of Veterans' Appeals (Board) on multiple occasions, the last time in January 2017.  Each time it was remanded for further development.  Following the requested development, the RO confirmed and continued the 20 percent rating for left shoulder bursitis, effective January 19, 2009.  Thereafter, the case was returned to the Board for further appellate action.

In September 2012, the Veteran had a hearing at the RO before the undersigned.

The issues involving entitlement to service connection for a right knee disability and an increased rating for hemorrhoids are addressed in the REMAND section at the end of this decision.  


FINDINGS OF FACT

1.  The Veteran's left shoulder bursitis is not manifested by a limitation of motion to 25 degrees from the side.  

2.  The manifestations of the Veteran's left shoulder bursitis are contemplated by the regular schedular criteria and have not resulted in frequent hospitalizations or marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bursitis of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (2016).

2.  The criteria have not been met for referral of this case to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

On several occasions, to include in January 2009 and May 2013, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating for left shoulder bursitis.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

During his September 2012 hearing, the Veteran testified that the 20 percent rating for his service-connected left shoulder disability did not adequately reflect the severity of that disorder.  Therefore, he maintained that an increased rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Bursitis is rated on the basis of limitation of motion of the affected part, in this case, the shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Limitation of motion of the shoulder is rated in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent rating is warranted when motion of the minor arm can be accomplished to shoulder level or to midway between the side and shoulder level.  A 30 percent rating is warranted when motion of the minor arm is limited to 25 degrees from the Veteran's side.  

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. §§ 4.40, 4.59.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on a veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In evaluating impairment of the upper extremities, it is often important to determine a veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2016).

During VA examinations in April 2016 and June 2016, the Veteran reported that he was ambidextrous.  However, the preponderance of the evidence demonstrates otherwise.  

The reports of multiple VA examinations from February 2006 through January 2014 show that the Veteran was right handed.  In February 2006, the examiner noted that the Veteran wrote with his right hand, and in July 2011, the VA examiner noted that the Veteran was right handed by grasp.  There is no competent evidence to suggest that now he now grasps or writes equally with either hand.  In fact, during his July 2013 VA examination, the Veteran noted that he did not use his left upper extremity for daily activities because pain and a feeling of instability in his left shoulder.  He stated that he used his left hand and fingers as an assistive device and that trying to lift any weight with left hand produced pain in his left shoulder.  Under such circumstances, it is incongruous to expect the Veteran to make greater use of his left upper extremity to the point where he switches from being right-handed to ambidextrous.  Accordingly, the Board finds that the Veteran's left upper extremity is his minor upper extremity.  

In January 2009, during a consultation with the VA Orthopedic Surgery Service, the Veteran demonstrated active left shoulder flexion to 90 degrees and passive flexion to 130 degrees.  

During a VA examination in January 2010, that the Veteran reported left shoulder pain, weakness, stiffness, and swelling.  He denied any heat or redness and had not had any further drainage.  The Veteran occasionally felt like something was catching in his left shoulder but this was not true locking.  The Veteran was not receiving treatment for his left shoulder.  The Veteran reported flare-ups, generally occurring with activity such as driving or lifting.  On examination, the Veteran's reflexes were 1+ and equal in all four extremities.  Sensation in the upper extremities was normal bilaterally.  His strength was also normal bilaterally up to shoulder level.  At that point, the Veteran had restricted motion of the left shoulder.

Flexion and abduction of the left shoulder were accomplished from 0 degrees to 90 degrees, each, with complaints of pain at 75 degrees.  Flexion and abduction of the right shoulder was normal and painless from 0 degrees to 180 degrees on flexion and abduction.  External rotation of the left shoulder was accomplished from 0 degrees to 75 degrees with pain from 60 degrees, and internal rotation left shoulder was accomplished from 0 degrees to 80 degrees with pain from 55 degrees.  External and internal rotation of the right shoulder was accomplished from 0 degrees to 90 degrees (normal) with no pain.  38 C.F.R. § 4.71, Plate I (2016).  The Veteran used no assistive devices for his left shoulder, and repetitive testing did not produce increased pain or further limitation of motion in either shoulder.  

During a June 2013 VA examination by a board-certified orthopedic surgeon, the Veteran reported constant, diffuse left shoulder pain that was worse with activity.  He denied flare-ups and there was no evidence of .dislocation, subluxation, crepitus, or ankylosis affecting either shoulder.  Physical examination revealed left shoulder flexion was accomplished to 30 degrees, while abduction was accomplished to 40 degrees, both with pain at the endpoints.  He had pain with any passive or active motion of the left shoulder, as opposed to the right shoulder which has a full active range of motion without pain.  The Veteran was unable to perform repetitive testing.  The left shoulder was tender to palpation and guarding.  Strength for flexion and abduction was 2/5 on the left, i.e., active movement with gravity eliminated.  The examiner expected to find visible atrophy of left anterior deltoid muscle but did not.  The deep tendon reflexes were absent in all four extremities.  It was noted that the Veteran had residuals of multiple left shoulder surgeries.  X-rays shows a bone fragment that came from the distal left acromion.

During the Veteran's June 2013 VA examination and during VA treatment in June 2014, it was noted that the Veteran was muscular.  

During a VA examination in January 2014, the Veteran demonstrated left shoulder flexion to 180 degrees and abduction to 160 degrees with objective evidence of pain at the end points.  

During VA treatment in January 2015, it was noted that the Veteran continued to be employed and that he was working towards a doctorate in health sciences.  In May 2016, imaging studies of the left shoulder showed stable post-surgical changes, compared to imaging studies performed in February 2013.  

In May 2016, VA noted that it would be able to make the Veteran a left shoulder guard to protect it against accidental contact.  

During a VA examination in April 2016, the Veteran demonstrated tenderness to palpation of the left shoulder but no pain with weight bearing.  The Veteran demonstrated an abnormal range of shoulder motion, bilaterally but no ankylosis.  Left shoulder motion consisted of 0 flexion from 0 degrees to 135 degrees, abduction from 0 degrees to 160 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 80 degrees.  The Veteran reported no left shoulder flare-ups or functional loss, and he was able to perform repetitive left shoulder testing without additional functional loss.  The examiner opined that over time repeated left shoulder use would not significantly limit the Veteran's functional ability due to pain, weakness, fatigability or incoordination.  The Veteran demonstrated active left shoulder motion against some resistance (4/5) but no muscle atrophy.  There was no evidence of left shoulder instability or dislocation.  Following the VA examination, the examiner opined that the Veteran's left shoulder disability would not impact his or her ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)

During a VA examination in June 2016, the examiner was unable to test the Veteran's left shoulder due to the Veteran's complaints of pain.  The left shoulder was tender to palpation.  There examiner stated that there was no evidence of crepitus or atrophy of the left shoulder.  The examiner stated that with repeated testing over time, the Veteran would experience pain, weakness, fatigability or incoordination which would significantly limit his functional ability.  The examiner stated that there was no reduction in left shoulder strength.  

During treatment in November 2016 by W. B. W., M.D., The Veteran complained of left shoulder pain, and the joint was tender to direct palpation. On examination his strength and range of left shoulder motion were decreased. There was no deformity, swelling, ecchymosis, or atrophy present, and his reflexes and sensation were normal, bilaterally. 

The evidence of record shows that since 2009, the Veteran's service-connected left shoulder disability has been manifested primarily by complaints of pain and weakness, tenderness to palpation, and limitation of flexion and motion.  In addition, he has requested that VA make him a guard to protect the shoulder against accidental contact.  During a VA examination in June 2013, the Veteran demonstrated left shoulder abduction to as little as 30 degrees.  However, the evidence dated since 2009 generally shows that he is able to raise his left arm to at least 55 degrees without pain (VA examination report, January 2010).  Moreover, the preponderance of the evidence is against any associated swelling, heat, redness, crepitus, deformity, or locking or instability.  There is no evidence of associated muscle spasm; and strength testing has generally shown an active range of motion against some resistance (4/5).  In addition, left upper extremity reflexes were equal bilaterally, and there have been no sensory deficits.  Indeed, the preponderance of the evidence is against a finding of muscle atrophy or abnormal skin condition, indicative of a little used part of the musculoskeletal system.  38 C.F.R. § 4.41 (2016).  

During the Veteran's June 2016 VA examination, the examiner noted that he was unable to test the Veteran's left shoulder due to pain.  However, there remained no evidence of muscle atrophy or abnormal condition of the skin.  Moreover during treatment by W. B. W., M.D., in November 2016, it was noted that the Veteran did have left shoulder motion, albeit reduced.  Despite the limitation of motion, he did not demonstrate any left shoulder deformity, swelling, ecchymosis, or atrophy, and his reflexes and sensation were normal, bilaterally.  

On balance, the Board finds that the evidence preponderates against finding that the Veteran meets or more nearly approximates the schedular criteria for the next higher evaluation.  In this regard, at no time has the Veteran's left shoulder motion been limited to 25 degrees from the side.  

However, that does not end the inquiry.  The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right rotator cuff tendonitis and impingement syndrome.  38 C.F.R. § 3.321 (2016).  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (2016). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun.  If any requirement is not met entitlement to referral is not indicated and no further discussion is required.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.

Looking at the first Thun element the Veteran's left shoulder bursitis is manifested primarily by complaints of pain, tenderness to palpation, and limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5019, 5201 (2016).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by decreased or abnormal excursion, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell.  Given these facts, the Board finds that the rating schedule reasonably describes the appellant's disability, and as such the first element in Thun has not been met.  As such, referral for consideration of an extraschedular rating is not in order.

In reaching this finding the Board notes that with respect to the second Thun element, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected left shoulder disability has resulted in required frequent hospitalizations during the appellate term.  Moreover, the evidence does not show that his left shoulder disability resulted in marked interference with employment, even when considered with his additional service-connected disabilities.  

At the time of his retirement in February 2006, service connection was in effect for bursitis of the left shoulder, a left hip strain and bursitis, a lumbar strain, right carpal tunnel syndrome, and depression, each evaluated as 10 percent disabling.  Service connection was also in effect for hypertension, hemorrhoids, and pseudo folliculitis barbae, each evaluated as noncompensable.  The Veteran states that he retired after 18 1/2 years of service as a police officer primarily due to his service-connected left shoulder and low back disabilities.  However, his retirement papers from the police department do not show that he retired due to disability.  Moreover, in October 2006, the Veteran acknowledged that it was his decision to retire early.  He reported that he would have endangered the public had he stayed with all of his disabilities.  In addition, he suggested that his retirement interfaced with his ability to pay child support.  

A letter from T. B., M.D. does show that the Veteran was unfit to perform duties as a police officer.  However, Dr. B.'s examination did not occur until May 2006, several months after the Veteran's retirement, and there is no evidence that his retirement was directed by medical personnel.  Furthermore, he secured employment with the Federal Government the following year.  Although he has required some accommodations from his subsequent employers, the evidence shows that he has been continuously employed since approximately 2007.  In addition, the evidence shows that he has recently been working toward a doctorate in health science.  On balance, the probative evidence of record is against a finding that the Veteran meets the criteria for the second Thun element.  Moreover, even considered in the aggregate the appellant's disorders do not meet the Thun requirements given the Veteran's demonstrated capacity to work or engage in activities to increase his occupational functioning.  Thus, even if his disability picture was exceptional or unusual, referral to the Director of the VA Compensation and Pension Service is not warranted.

In sum, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's left shoulder bursitis.  Accordingly, the appeal is denied.  


ORDER

Entitlement to a rating in excess of 20 percent for left shoulder bursitis at any time since January 20, 2009, is denied.  



REMAND

In its January 2017 remand, the Board directed the Agency of Original Jurisdiction to issue the Veteran a statement of the case addressing his claim to reopen the issue of entitlement to service connection for a right knee disorder to include whether it is secondary to his service-connected left knee disability.  To date, that action has not been accomplished.  As such, further development is in required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2017, the RO confirmed and continued the noncompensable rating for the Veteran's service-connected hemorrhoids.  Later that month, the Veteran submitted a timely notice of disagreement with that decision.  To date, however, the Veteran has not been issued a Statement of the Case with respect to that issue.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action: 

Issue the Veteran and his representative a statement of the case with respect to the following:  

a) the application to reopen a claim of entitlement to service connection for a right knee disability to include secondary to residuals of a left knee injury with osteoarthritis, status post meniscectomy, and 

b) the claim of entitlement to a compensable rating for hemorrhoids.  

All appropriate appellate procedures must be followed. The Board will not address any claim absent a timely perfected appeal.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The Veteran is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


